TotteN, J.,
concurs, except that be is of opinion
that the revisory jurisdiction of the circuit court to be exercised by the writ of certiora/ri, is too much limited and restricted by the opinion. The revisory jurisdiction extends, as he thinks, to any question of error or illegality in the proceeding which has the effect to prejudice the rights of a party. The person legally entitled to the office by a valid election, has a property in it, and it is not competent under the constitution, for the legislature to deny a judicial remedy, or to deny the power of the superior courts, to revise the action of the special court, established for the trial of contested elections. He would therefore extend the revisory jurisdiction further than it seems to go, in the opinion of the majority of the court.